DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 4/6/22.  Claims 1, 2, 4, 6-10, 12, 13, 15, 18, and 20 have been amended.  Claims 3, 16, 19, 21, and 22 are cancelled.  Claims 1, 2, 4-15, 17, 18, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 11, and 15 recite the limitation "the patient’s" in line 11 of claim 1, lines 3-4 of claim 4, lines 1-2 of claim 11, and line 14 of claim 15.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 4, 6-9, 11, 15, 17, 18, and 20 recite the limitation "the patient" in line 2 of claim 2, line   3 of claim 4, line 3 of claim 6, line 2 of claim 7, line 3 of claim 8, lines 3 & 6 of claim 9, lines 2, 3, & 5 of claim 11, lines 10 & 13 of claim 15, lines 7 & 9 of claim 17, line 2 of claim 18, and line 3 of claim 20.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 9, and 17 recite the limitation "the processor" in line 3 of claim 2, line 6 of claim 9, and lines 4, 7, 8, & 10 of claim 17.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5, 10, and 12-14 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  change “a user” to “the user” in the “communicating…” step.  Appropriate correction is required.
Claims 1 and 15 are objected to because of the following informalities:  change “a packaged and digitally locked medical note interface” to “the packaged and digitally locked medical note interface”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), and further in view of Pickover et al. (US 2019/0065685 A1). 
(A) Referring to claim 1, Hegarty discloses A method comprising: 
receiving, by a server, response data representing responses to a plurality of questions of a medical questionnaire from a patient device (see Fig. 2 and paragraphs [31], [140], and [142] of Hegarty, responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. Patients can obtain data on the patient's activities at home by using patient’s device. Also see [60], the system records nutrition problem in patient’s EMR. Also see [22], Patient data entered into an RDnote interface is deidentified and stored in an RDnote database.),
 wherein the medical note interface being configured to enable a user to approve the narrative statement provided by the medical note interface (see paragraph [77] of Hegarty; FIG. 14 shows a method for processing malnutrition data. The method includes 1410 providing an electronic interface for collecting health care data, wherein the electronic interface integrates with one or more data collection applications of a provider. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party); 
storing, by the server, the medical note interface in a medical note interface database (see [20], [22],[143] of Hegarty; patient data entered into the RDnote interface is stored in an RDnote database. RDnote interfaces such as shown in Fig. 3-Fig. 8 must also be stored in order for the application to run and show the data);
communicating, by the server, the medical note interface including the narrative statement to a user device configured to display the medical note interface to a user (see Fig. 6 and [53],[77] of Hegarty; presenting the malnutrition progress note including populating malnutrition progress note fields using data of the malnutrition data. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party.); 
detecting, by the server, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between the user device and an input device of the server that receives an input from the user device (see [77] and Fig. 14 of Hegarty, an indication of review is received. Also see Fig. 3-Fig. 8, the RDnote interface has different icons and tabs which the user can click on. This is an interaction between user device and server. As mentioned in the Specification paragraph 8, exemplary indications include selection of an icon, selection of an option provided by a drop-down menu, and/or entry of text into a text box);
Hegarty does not disclose generating, by the server, a medical note interface that includes a narrative statement that states a summary of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement; digitally locking, by the server, the medical note interface upon the detection of the indication of the approval, the digital locking preventing electronic 3modification of the medical note interface and including packaging the medical note interface for storage on a blockchain; and uploading, by the server, a packaged and digitally locked medical note interface to the blockchain. 
Avni discloses: digitally locking, by the server, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of document (see [39] of Avni, alteration of document is prevented after the system received the digital signature with digital certificate. Also see [73], digital certification is applied to the document to prevent modification to the document) 
Spiegel discloses generating, by the server, a medical note interface that includes a narrative statement that states a summary of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement (para. 51 & 83 and Figures 8-10 of Spiegel;  An integrated symptoms summary 120 may be generated by the patient user interface 116 based on information obtained via the patient questionnaire and correlate information retrieved from a medical knowledge source. The integrated symptoms summary 120 may be transmitted to a provider (e.g., physician 110 or clinician) user interface 126 via an electronic communications network. The provider 110 may review the integrated symptoms summary 120 via the provider user interface 126 to produce a tailored prescription 125 which may include a preliminary diagnoses of a medical condition (e.g., GI condition), a patient care plan and a patient education prescription.);
Pickover discloses packaging the medical note interface for storage on a blockchain; and uploading, by the server, a packaged and digitally locked medical note interface to the blockchain (para. 32, 51-53, 95, and Figures 5 & 6 of Pickover; a blockchain system to securely, record, track and maintain a record of mouth/tooth events.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Avni, Spiegel, and Pickover within Hegarty.  The motivation for doing so would have been to improve electronic document authentication and validation (para. 9-11 of Avni), to provide an automated evaluation (para. 51 of Spiegel) and to securely track and maintain records (para. 6 of Pickover).
(B) Regarding claim 7, Hegarty discloses:
determining, by the server, a wellness score for the patient based on the received responses (see [60] of Hegarty).
(C) Regarding claim 8, Hegarty discloses:
receiving, by the server, narrative comments from the user regarding the patient (see [53] and Fig. 6, the clinician may provide free form comments in column 630); and 
adding, by the server, the received comments to the medical note interface (see [53] and Fig. 6, the clinician may provide free form comments in column 630).
(D) Regarding claim 14, Hegarty discloses wherein the medical questionnaire is an outcome measurement device (Fig. 2 of Hegarty).
(E) Regarding claim 15, Hegarty discloses A method comprising: 
receiving, by a server, response data representing a set of responses to a plurality of questions included in a medical questionnaire from a patient device (see Fig. 2 and paragraphs [31], [140], and [142] of Hegarty, responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. Patients can obtain data on the patient's activities at home by using patient’s device. Also see [60], the system records nutrition problem in patient’s EMR. Also see [22], Patient data entered into an RDnote interface is deidentified and stored in an RDnote database.),
determining, by the server, a wellness score for the patient based on the set of received responses (paragraph 60 of Hegarty);
 wherein the medical note interface being configured to enable a user to approve the narrative statement provided by the medical note interface (see paragraph [77] of Hegarty; FIG. 14 shows a method for processing malnutrition data. The method includes 1410 providing an electronic interface for collecting health care data, wherein the electronic interface integrates with one or more data collection applications of a provider. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party); 
storing, by the server, the medical note interface in a medical note interface database (see [20], [22],[143] of Hegarty; patient data entered into the RDnote interface is stored in an RDnote database. RDnote interfaces such as shown in Fig. 3-Fig. 8 must also be stored in order for the application to run and show the data);
communicating, by the server, the medical note interface including the narrative statement and the wellness score to a user device configured to display the medical note interface to a user (see Fig. 6 and [53],[77] of Hegarty; presenting the malnutrition progress note including populating malnutrition progress note fields using data of the malnutrition data. The method includes 1450 receiving at least one of an indication of review and an indication of approval of the malnutrition progress note from the at least one authorized party.); 
detecting, by the server, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface, wherein the indication is an interaction between the user device and an input device of the server that receives an input from the user device (see [77] and Fig. 14 of Hegarty, an indication of review is received. Also see Fig. 3-Fig. 8, the RDnote interface has different icons and tabs which the user can click on. This is an interaction between user device and server. As mentioned in the Specification paragraph 8, exemplary indications include selection of an icon, selection of an option provided by a drop-down menu, and/or entry of text into a text box);
Hegarty does not disclose generating, by the server, a medical note interface that includes the wellness score for the patient and a narrative statement that states a summary of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement; digitally locking, by the server, the medical note interface upon the detection of the indication of the approval, the digital locking preventing electronic 3modification of the medical note interface and including packaging the medical note interface for storage on a blockchain; and uploading, by the server, a packaged and digitally locked medical note interface to the blockchain. 
Avni discloses: digitally locking, by the server, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of document (see [39] of Avni, alteration of document is prevented after the system received the digital signature with digital certificate. Also see [73], digital certification is applied to the document to prevent modification to the document) 
Spiegel discloses generating, by the server, a medical note interface that includes the wellness score for the patient and a narrative statement that states a summary of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement (para. 51 & 83 and Figures 8-10 of Spiegel;  An integrated symptoms summary 120 may be generated by the patient user interface 116 based on information obtained via the patient questionnaire and correlate information retrieved from a medical knowledge source. The integrated symptoms summary 120 may be transmitted to a provider (e.g., physician 110 or clinician) user interface 126 via an electronic communications network. The provider 110 may review the integrated symptoms summary 120 via the provider user interface 126 to produce a tailored prescription 125 which may include a preliminary diagnoses of a medical condition (e.g., GI condition), a patient care plan and a patient education prescription.);
Pickover discloses packaging the medical note interface for storage on a blockchain; and uploading, by the server, a packaged and digitally locked medical note interface to the blockchain (para. 32, 51-53, 95, and Figures 5 & 6 of Pickover; a blockchain system to securely, record, track and maintain a record of mouth/tooth events.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Avni, Spiegel, and Pickover within Hegarty.  The motivation for doing so would have been to improve electronic document authentication and validation (para. 9-11 of Avni), to provide an automated evaluation (para. 51 of Spiegel) and to securely track and maintain records (para. 6 of Pickover).



Claims 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), and further in view of Ginsburg et al. (US 2017/0116373 A1).
Regarding claim 2, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
receiving, by the server, a chief complaint of the patient from the at least one patient device and user device; and adding, by the processor, the chief complaint to the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: receiving, by the server, a chief complaint of the patient from the at least one patient device and user device (see [160] and Fig. 4A, a chief complaint is entered and recorded with button 430); and adding, by the processor, the chief complaint to the medical note interface (see [160], chief complaint can be add or edited using button 430) in order to record medical notes more accurately and avoid errors (see [2] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ginsburg in order to record medical notes more accurately and avoid errors.
Regarding claim 9, Hegarty, Avni, Spiegel, and Pickover do not disclose:
accessing, by the server, a database including rules for determining a level of care delivered to the patient during an encounter with the user; 
analyzing, by the server, the received responses using the accessed rules; and 
determining, by the processor, a level of care provided to the patient during the encounter responsively to the analysis.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: 
accessing, by the server, a database including rules for determining a level of care delivered to the patient during an encounter with the user (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert physician that such imaging service should not be performed); 
analyzing, by the server, the received data using the accessed rules (see [256], system analyzes received patient data as shown in Fig. 63 and generate alerts); and 
determining, by the processor, a level of care provided to the patient during the encounter responsively to the analysis (see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert physician that such imaging service should not be performed) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.
Regarding claim 10, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
facilitating, by the server, provision of the level of care to at least one of the user and a billing coordinator for the user.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: facilitating, by the server, provision of the level of care to at least one of the user and a billing coordinator for the user (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert user (physician) that such imaging service should not be performed) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.
Regarding claim 11, Hegarty, Avni, Spiegel, and Pickover do not disclose:
the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, time spent with the patient, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, time spent with the patient, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert user (physician) that such imaging service should not be performed. Rules relate to patient’s history (i.e. allergies) and medical decision making) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.
Regarding claim 12, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
associating, by the server, the level of care with the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: associating, by the server, the level of care with the medical note interface (see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 in the medical note interface is highlighted to alert user (physician) that such imaging service should not be performed) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.
Regarding claim 13, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
determining, by the server, billing information for the encounter responsively to the determined level of care.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: determining, by the server, billing information for the encounter responsively to the determined level of care (see [199], physician receives a daily report of all the patients they have seen, what diagnosis they have done and corresponding billing codes) in order to help physician with efficient and correct medical decisions (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ginsburg in order to help physician with efficient and correct medical decisions.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), and further in view of Prodanovich (US 2012/0197660 A1). 
Regarding claim 4, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
associating, by the server, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: associating, by the server, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR (see [156], Patient portal 130 is linked with patient account. Patient’s account is separate from patient’s EMR) in order to speed up the process and save time in the clinic (see [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Prodanovich in order to speed up the process and save time in the clinic.
Regarding claim 5, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
the responses are received prior to a patient encounter with the user.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: the responses are received prior to a patient encounter with the user (see [234], Pre-Visit questionnaire) in order to speed up the process and save time in the clinic (see [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Prodanovich in order to speed up the process and save time in the clinic.
Regarding claim 6, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
receiving, by the server, an indication of the time the user spent with the patient during a patient encounter with the user.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: receiving, by the server, an indication of the time the user spent with the patient during a patient encounter with the user (see [80], patient’s check in time (when patient arrives at the clinic) and sign out time (when patient leaves the clinic) are recorded and saved in the system) in order to improve clinic workflow time (see [80] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Prodanovich in order to improve clinic workflow time.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), and further in view of Ingram et al. (US 2018/0239874 A1).
Regarding claim 17, Hegarty, Avni, Spiegel, and Pickover do not explicitly disclose:
wherein the set of responses is a first set of responses and the determined wellness score is a first wellness score, the method further comprising: 
receiving, by the processor, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device;
determining, by the processor, a second wellness score for the patient responsively to the second set of received responses;
determining, by the processor, an improvement score for the patient using the first and second wellness scores; and 
adding, by the processor, at least one of the second wellness score and the improvement score to the medical note interface.
However, Ingram teaches that it was old and well known at the time of filing in the art of wellness evaluation to include: 
the set of responses is a first set of responses and the determined wellness score is a first wellness score (see [14], system may collect individual’s health data by periodically presenting a series of questions (questionnaire or survey) which solicit the individual's perceptions of the individual's wellness state. Also see [16], system periodically updates individual’s wellness score. For example, the system may update wellness scores upon the detection of certain events, such as the individual's completion of a survey), the method further comprising: 
receiving, by the processor, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device (see [14], system may collect individual’s health data by periodically presenting a series of questions (questionnaire or survey) which solicit the individual's perceptions of the individual's wellness state); 
determining, by the processor, a second wellness score for the patient responsively to the second set of received responses (see [16], system periodically updates individual’s wellness score. For example, the system may update wellness scores upon the detection of certain events, such as the individual's completion of a survey); 
determining, by the processor, an improvement score for the patient using the first and second wellness scores (see [66], Fig. 8 shows a graph of an individual’s wellness score over time. The improvement or decline of the score is shown in the graph); and 
adding, by the processor, at least one of the second wellness score and the improvement score to the medical note interface (see [16] and Fig. 8, the updated wellness scores as well as the improvement or decline of the score over time is recorded in the system) in order to improve an individual’s wellness (see [1]-[2] of Ingram).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, and Pickover to include the aforementioned features taught by Ingram in order to improve an individual’s wellness. 
Regarding claim 20, Hegarty discloses:
receiving, by the server, narrative comments from the user regarding the patient (see [53] and Fig. 6, the clinician may provide free form comments in column 630); and 
adding, by the server, the received narrative comments to the medical note interface (see [53] and Fig. 6, the clinician may provide free form comments in column 630).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hegarty et al. (US 2019/0043605 A1) in view of Avni et al. (US 2014/0281946 A1) in view of Spiegel et al. (US 2016/0140316 A1), in view of Pickover et al. (US 2019/0065685 A1), in view of Ingram et al. (US 2018/0239874  A1), and further in view of Ginsburg et al. (US 2017/0116373 A1). 
Regarding claim 18, Hegarty, Avni, Spiegel, Pickover, and Ingram do not explicitly disclose:
receiving, by the server, a chief complaint of the patient from the at least one patient device and user device; and 
adding, by the server, the chief complaint to the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: receiving, by the server, a chief complaint of the patient from the at least one patient device and user device (see [160] and Fig. 4A, a chief complaint is entered and recorded with button 430); and adding, by the server, the chief complaint to the medical note interface (see [160], chief complaint can be add or edited using button 430) in order to record medical notes more accurately and avoid errors (see [2] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty, Avni, Spiegel, Pickover, and Ingram to include the aforementioned features taught by Ginsburg in order to record medical notes more accurately and avoid errors.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686